Citation Nr: 1115255	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of a traumatic avulsion injury of the right fourth flexor profundus tendon with reconstruction from March 13, 2008?


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to a total disability evaluation based on unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Residuals of a traumatic right fourth flexor profundus tendon avulsion injury, with reconstruction, include complaints of pain, limitation of motion, decreased strength, a zigzag scar, and tenderness to palpation along the right fourth finger.  


CONCLUSION OF LAW

Since March 13, 2008, the criteria for a 10 percent evaluation, and no more, for residuals of a traumatic avulsion injury of the right fourth flexor profundus tendon with reconstruction are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran was provided a VA examination in June 2008.  On review, the examination appears adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In July 2008, the RO granted entitlement to service connection for residuals of a traumatic avulsion injury of the right fourth flexor profundus tendon with reconstruction as directly related to military service and assigned a noncompensable evaluation effective March 13, 2008.  The Veteran disagreed with the assigned evaluation and subsequently perfected an appeal of this issue.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims  (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA examination in June 2008 documented the Veteran's history of an injury to the right fourth (ring) finger in October 1980 while playing football.  In November 1980, he underwent a graft reconstruction and reattachment of the right fourth profundus flexor tendon.  The Veteran reported continued problems with the right fourth finger.  He indicated that he was able to work as a carpenter up until 2007, but he was having increasing difficulty holding the tools in his hands and using them because of pain in the right fourth and fifth fingers.  The examiner noted that as a child, the Veteran suffered a washing machine roller injury to the right elbow and that he apparently suffered significant damage because he had a significant amount of scar tissue in the antecubital fossa.  The Veteran reported that his hand was pretty much painful all the time and stated that it involved the fourth finger and the small finger of the right hand, and radiates up across the palm of the hand into the lateral aspect of the right forearm.  

On physical examination, the Veteran held the fingers of the right hand flexed at 30 degrees at the proximal interphalangeal joints, and slightly flexed at the metacarpophalangeal joints.  There was a zigzag scar down from just above the distal interphalangeal joint down to the palm of the right hand along the middle of the palmar surface of the fourth finger.  The scar was well-healed and was not elevated or depressed.  The entire finger was tender to palpation on both the dorsal and the palmar surfaces, very slightly more on the palmar surfaces.  The Veteran complained of decreased perception to light touch across the distal half of the middle phalanx and entire terminal phalanx.  Sensory testing revealed he was able to perceive light touch over the entirety of both surfaces of the hand and all of the fingers.  There was slight decrease in perception of light touch over the lateral half of the right ring finger distally, but this did not extend to the right small finger.  There was no ankylosis.  The Veteran could extend the proximal interphalangeal joint of the ring finger to 15 degrees, but was unable to straighten the finger.  The examiner indicated that normal should be 0 degrees.  He could flex the finger to 100 degrees, which was normal.  He held the distal interphalangeal joint in about 20 degrees flexion but was unable to extend the finger further and he could flex the distal interphalangeal joint to 60 degrees.  The metacarpophalangeal joint was fully flexible to 100 degrees.  The remainder of the fingers had normal flexion and extension.  The Veteran had a positive Tinel's sign and a positive cubital tunnel sign with percussion over the cubital tunnel at the right medial elbow, in a very large area of scar tissue in the right elbow, which measured 12 centimeters in diameter with significant scarring of the antecubital fossa.  Pressure over the cubital area of the right medial forearm at the elbow caused the Veteran to have some tingling in the right fourth and fifth fingers on the palmar side.  Strength in the right ring finger was about half that of the left.  Repetitive motion did not change the examination.  X-rays of the right hand were negative.  

The diagnoses were traumatic avulsion injury of the fourth flexor profundus tendon, status post reconstruction with residuals; and cubital tunnel syndrome with residuals.  The examiner commented that the symptoms in the right fourth finger were consistent with the injury to the right fourth finger documented in service.  The examiner also thought that the Veteran had cubital tunnel syndrome involving the right fourth and fifth fingers, which has aggravated the injury to the right fourth finger.  The degree to which the right fourth finger injury was aggravated by the cubital tunnel was not possible to state without resorting to unfounded speculation.  

VA primary care record dated in January 2009 noted limitation of flexion of the right ring finger.

In his VA Form 9, the Veteran argued that the in-service injury, and not the childhood injury, was the cause of all the problems he was having now.  He felt that a 30 percent disability rating was warranted due to the fact that it was not one finger, but two, including the wrist and forearm along with pain and arthritis that he has to live with every day of his life.

The Board has considered the Veteran's arguments, but notes that he is service-connected for only the right fourth finger.  Any disorder affecting the right fifth finger is not service connected.  Given the examiner's statements, all right fourth finger symptomatology will be attributed to the in-service injury.  See Mittleider v. West, 11 Vet. App. 181 (1998).
 
Evidence of record clearly shows some limitation of motion of the fourth finger on the right.  Pursuant to the rating schedule, however, any limitation of motion of the ring finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  A higher evaluation based on functional impairment due to pain on motion or other factors is not warranted.  DeLuca.  There is no evidence of amputation of the right ring finger and Diagnostic Code 5155 is not for application.  

Notwithstanding, the Board observes that under the rating criteria in effect prior to October 23, 2008, and applicable to this case, 75 Fed.Reg. 54708 (2008), a 10 percent evaluation was assigned for a superficial scar that was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The VA examination in June 2008 indicated that the Veteran's scar was well-healed; however, the entire finger was tender to palpation on both the dorsal and palmar surfaces.  Considering the Veteran's complaints of pain, as well as the objective findings of record, to include limitation of motion and decreased strength, the Board finds that the disability picture related to the service-connected right fourth finger injury most nearly approximates the criteria for a 10 percent evaluation pursuant to Diagnostic Code 7804.  A 10 percent rating is the maximum schedular evaluation available under Diagnostic Code 7804.  The Board finds no basis for assigning staged ratings.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria set forth reasonably describe the disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

For the period since March 13, 2008, a 10 percent evaluation, and no more, is granted for residuals of a traumatic avulsion injury of the right fourth flexor profundus tendon with reconstruction.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


